Citation Nr: 1703423	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities, to include disfiguring scars on the nose and neck, and impaired smell, claimed to have resulted from surgical treatment provided at the Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia, on May 10, 1999 and/or May 24, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (Agency of Original Jurisdiction (AOJ)), which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for disfiguring scars on the nose and neck. 

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded the appeal for further development in April 2014.  As addressed more fully below, the Board has rephrased the issue on the title page to best reflect the Veteran's contentions in light of the evidence of record.

The issue of entitlement to service connection for an acquired psychiatric disability, claimed as secondary to disfiguring scars on the nose and neck, has been raised by the record but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and thus, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Board regrets any further delay but finds that additional development is necessary.

The Veteran contends that, as a result of surgery performed at the Atlanta VAMC on May 10, 1999, he developed additional disabilities consisting of deforming scars on the nose and neck, and an impaired sense of smell.  The Veteran testified to undergoing a septoplasty on May 10, 1999 by a doctor who had never performed such a procedure.  He further testified that the doctor told him that he would also perform a facelift, if allowed to perform the septorhinoplasty.  After the surgery, when the Veteran regained consciousness, he saw that he had scarring on his neck, but that the facelift was not performed.  When he questioned the doctor, he was informed that the doctor did not have sufficient time to complete the facelift.  The Veteran further testified that he did not undergo any additional surgical procedures.

A January 2015 VA examination described scarring at the right nose area as well as a scar in the center of the anterior neck.  The right nose scarring is consistent with the description in the May 10, 1999 operation report.  However, the May 10, 1999 operation report does not appear to describe any surgical procedure at the center of the anterior neck.  

Contrary to the Veteran's recollections, the Veteran was hospitalized at VA from May 23, 1999 to October 13, 2000.  These records reflect that, on May 24, 1999, he underwent Grecian onsuomentoplasty and bilateral upper lid blepharoplasty.  It was noted that the prior septorhinoplasty had been performed by the chief resident surgeon.  It was further noted that records relating to the May 24 procedure were limited and the attending physician could offer no further explanations or insight.  The only notations indicated that, after the surgery, the Veteran was noted as in stable condition with no complaints of pain or discomfort following the procedure.  It was further noted that, at a follow up visitation approximately one week later, there was a report of the Veteran having no acute complications.

The evidentiary record described above appears to reflect that the Veteran's scar of the center of the anterior neck may have resulted from the operation performed on May 24, 1999.  It is unclear since the operation report for this procedure, and informed consent forms, have not been obtained.  In light of this ambiguity, the Board finds that all records related to the May 24, 1999 surgery must be obtained and that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records associated with the reported Grecian onsuomentoplasty and bilateral upper lid blepharoplasty performed at the Atlanta VAMC on May 24, 1999, including the surgical report and informed consent forms for this procedure.  Additionally, specifically request records from all ENT visitations from April 1999 to October 2000, including a search for any records generated by Dr. Keith McLaughlin.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After records have been associated with the claims file, to the extent possible, return the claims folder to the Chief of ENT who provided the January 2015 opinion for an addendum opinion.  If the examiner is unavailable, obtain an opinion from a similarly qualified physician.  The need for additional examination is left to the discretion of the examiner 

The examiner should review the historical record, to include any documents pertaining to the May 24, 1999 surgical procedure requested in this remand.

After reviewing the claims, the reviewing physician must respond to the following:

	(a) Identify whether the scar in the center of the anterior neck resulted from surgery performed on May 10, 1999 or May 24, 1999?

   (a) Did the Veteran develop an additional disability, to include disfiguring scars to his right nose and the center of the anterior neck as well as impaired sense of smell, as a result of the open septorhinoplasty performed on May 10, 1999 OR the surgical procedures performed on May 24, 1999?  In responding to this question, the examiner is requested to identify, to the extent possible, the etiology of the Veteran's smell complaints.

   (b) If so, it is at least as likely as not that such additional disability was (1) the result of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment or examination OR (2) was the result of an event not reasonably foreseeable. 

A complete explanation for any opinion expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

